Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/508,303 for an ADJUSTABLE STAND FAN, filed on 7/11/2019.  This correspondence is in response to applicant’s reply filed on 7/2/2021.  Claims 1 and 4-6 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/20/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811569539.3 and CN201822144288.6 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the device wherein the pitch angle adjusting mechanism comprises a pair of half gears installed on the adjusting seat and a pair of adjusting gears mounted on the switch box; the adjusting gears are engaged with the half gears; the half gears are disposed in clamping slots disposed on the adjusting seat, in combination with the other limitations recited; and regarding claim 5, wherein the pitch angle adjusting mechanism comprises a pair of elastic adjusting sheets installed on the adjusting seat and a pair of adjusting gears mounted on the switch box; the adjusting gears are engaged 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 20, 2021